               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            CLARKSBURG

JEFFREY H. MICHAEL,

          Plaintiff,

v.                                       Civ. Action No. 1:18-CV-58
                                               (Judge Kleeh)

THE HARRISON COUNTY COAL COMPANY,
a Delaware Corporation, and
CONSOLIDATED COAL COMPANY,
a Delaware Corporation,

          Defendants.


              MEMORANDUM OPINION AND ORDER GRANTING
                  MOTION TO DISMISS [ECF NO. 10]

     Pending before the Court is a Motion to Dismiss the Amended

Complaint. That motion is fully briefed and ripe for consideration.

For the reasons discussed below, the Court will grant the motion.

                        I.   PROCEDURAL HISTORY

     The Plaintiff, Jeffrey H. Michael (“Plaintiff”), originally

filed this action in the Circuit Court of Marion County, West

Virginia, alleging that the Defendants, the Harrison County Coal

Company (“HCCC”) and Consolidated Coal Company (“CCC”) (together,

“Defendants”), damaged Plaintiff while conducting long-wall mining

operations under and adjacent to his property. On June 25, 2018,

Plaintiff filed an Amended Complaint. ECF No. 9. Defendants then

filed a Motion to Dismiss the Amended Complaint, which is the
MICHAEL V. HCCC                                                  1:18-CV-58

                  MEMORANDUM OPINION AND ORDER GRANTING
                      MOTION TO DISMISS [ECF NO. 10]

subject of this Order. ECF No. 10. This case was transferred to

United States District Judge Thomas S. Kleeh on December 1, 2018.

                         II.   FACTUAL BACKGROUND

       For the purposes of the pending Motion to Dismiss, the facts

reiterated here are regarded as true. See Erickson v. Pardus, 551

U.S.   89,   94   (2007).   Plaintiff    owns   an   interest   in   land   in

Mannington District, Marion County, West Virginia. ECF No. 9 at

¶ 1. Beginning in March 2016, Defendants began conducting long-

wall mining operations under and adjacent to Plaintiff’s property.

Id. ¶ 4. During and after the mining operations, Plaintiff noticed

damages to his property, to the structures on the property, and to

his natural water supplies. Id.

       Plaintiff alleges that “[a]s a direct and proximate result of

the negligent, illegal or improper long-wall mining operations

conducted by the Defendants,” he has suffered and continues to

suffer from the following damages: damage to the residence, horse

barn, riding arena, barn, and other outbuildings; loss of natural

water sources; diminution of the total value of the property; loss

of the use of the property and/or structures on it; annoyance and

inconvenience; functional impairment of the surface lands; and

loss of income. Id. ¶ 5. He alleges that Defendants have failed to

correct the damages or adequately compensate him despite being

aware of the problems with the land. Id. ¶ 6.

                                     2
MICHAEL V. HCCC                                                 1:18-CV-58

               MEMORANDUM OPINION AND ORDER GRANTING
                   MOTION TO DISMISS [ECF NO. 10]

      Based on these allegations, Plaintiff brings three claims:

(1) a common law claim for damages, based on negligent or illegal

mining operations; (2) a statutory claim under the Surface Coal

Mining and Reclamation Act (“SCMRA”); and (3) injunctive relief.

The claim for injunctive relief asks the Court to order Defendants

to comply with the SCMRA and provide an itemization of the material

damages caused by their mining operations. Plaintiff also requests

punitive damages, along with compensatory damages, pre-judgment

and   post-judgment   interest,   expert   fees,   attorneys’    fees   and

costs, and such other further relief as the Court deems proper.

                       III. STANDARD OF REVIEW

      Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

      A motion to dismiss under Rule 12(6)(b) tests the “legal

sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009). A court should dismiss a complaint if it does

                                   3
MICHAEL V. HCCC                                                   1:18-CV-58

                 MEMORANDUM OPINION AND ORDER GRANTING
                     MOTION TO DISMISS [ECF NO. 10]

not contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). Plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft   v.    Iqbal,   556     U.S.   662,   678   (2009).   The   factual

allegations “must be enough to raise a right to relief above a

speculative level.” Twombly, 550 U.S. at 545. The facts must

constitute more than “a formulaic recitation of the elements of a

cause of action.” Id. at 555. A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992).

                                IV.   DISCUSSION

     Defendants moved to dismiss Count One (the common law claim),

along with the request for punitive damages and the claim for

injunctive relief as it relates to the request for itemization.

The Court will examine each in turn.

A.   Count One

     In Count One of the Amended Complaint, Plaintiff asserts a

common law claim and alleges that Defendants acted negligently,

illegally, or improperly in their long-wall mining operations,

directly and proximately causing damages to Plaintiff. See ECF No.

                                         4
MICHAEL V. HCCC                                                      1:18-CV-58

                 MEMORANDUM OPINION AND ORDER GRANTING
                     MOTION TO DISMISS [ECF NO. 10]

9 at ¶¶ 1–6. Defendants moved to dismiss this cause of action based

on support waivers in the coal severance deeds affecting the

property. See ECF No. 11 at 4. In his Response, Plaintiff concedes

that he has no common law claim due to the waivers. See ECF No. 12

at 4. Therefore, the Court dismisses Count One.

B.    Punitive Damages

      Plaintiff requests punitive damages within Count II of the

Amended Complaint, arguing that Defendants’ violations of their

mining permit and the SCMRA were “willful, wanton, intentional,

conscious,     reckless,     and   malicious,    demonstrating     outrageous

indifference to the safety and welfare of the Plaintiff.” ECF No.

9 at ¶¶ 9–13. Plaintiff does not specifically request punitive

damages under Count One. Because the Court dismissed the common

law claim in Count One, to the extent Plaintiff requests punitive

damages for Count One, the Court dismisses those as well.

      Plaintiff’s    other    claims    stem    from   the   SCMRA    and   its

regulations. Defendants argue that neither the SCMRA, W. Va. Code

§ 22-3-1, et seq., nor its accompanying rules, W. Va. Code R. § 38-

2-1, et seq., allow for the recovery of punitive damages. ECF No.

11 at 5. In Plaintiff’s Response, he writes that the Supreme Court

of   Appeals   of   West   Virginia    (“Supreme   Court”)   has     held   that

punitive damages are recoverable here because “[w]here there is

intentional rather than merely negligent disregard of the law

                                       5
MICHAEL V. HCCC                                         1:18-CV-58

              MEMORANDUM OPINION AND ORDER GRANTING
                  MOTION TO DISMISS [ECF NO. 10]

designed to protect the public against a particular abuse, and

where such intentional disregard of the law permits injury from

the exact abuse sought to be avoided, punitive damages may be

assessed in addition to compensatory damages.” ECF No. 12 at 6–7

(citing Syl. Pt. 1, Addair v. Huffman, 195 S.E.2d 739 (W. Va. 1973)

(emphasis removed)). In their Reply, Defendants argue that the

SCMRA does not include a provision authorizing punitive damages,

and, so, they are not recoverable. ECF No. 13 at 4.

     As this Court has noted, under West Virginia law, a statute’s

silence on punitive damages “is not dispositive on the issue of

the availability of that remedy.” Virden v. Altria Grp., Inc., 304

F. Supp. 2d 832, 850 (N.D.W. Va. 2004). For instance, the Supreme

Court has awarded punitive damages under the West Virginia Human

Rights Act (“WVHRA”) despite the statute’s silence on the issue.

Id. (referring to Haynes v. Rhone-Poulenc, Inc., 521 S.E.2d 331,

336 (W. Va. 1999)). The Haynes court reasoned that punitive damages

could be appropriate because the statute provided for “any other

legal or equitable relief as the court deems appropriate.” Id.

(citing Haynes, 521 S.E.2d at 345).

     In Virden, the plaintiff sought punitive damages under the

West Virginia Consumer Credit and Protection Act (“WVCCPA”). Id.

The Court noted that the WVCCPA did not include the broad language

found in the WVHRA, pointing out that it did not provide for “any

                                6
MICHAEL V. HCCC                                                                1:18-CV-58

                     MEMORANDUM OPINION AND ORDER GRANTING
                         MOTION TO DISMISS [ECF NO. 10]

other . . . legal . . . relief.” Id. (emphasis added). It then

listed the available legal remedies under the WVCCPA and noted

that the language did not support a finding that punitive damages

were available. Id. Therefore, the Court concluded that punitive

damages are not available under the WVCCPA. Id.

      Here, under the SCMRA, the statute provides that when the law

is violated, “[a]ny person or property who is injured through the

violation by any operator of any rule, order or permit issued

pursuant to this article may bring an action for damages, including

reasonable attorney and expert witness fees, in any court of

competent jurisdiction.” W. Va. Code § 22-3-25(f). A court “may

award     costs      of    litigation,       including        reasonable    attorney    and

expert witness fees, to any party whenever the court determines

such award is appropriate.” Id. § 22-3-25(d). Neither the statute

nor the regulations provides any reference to punitive damages.

      Like      in     Virden,      there    is       no   explicit   authorization     for

punitive damages. The Court, as it did in Virden, will examine the

language included in the statute. The language here is not as broad

as   it   was     in      Haynes.    In     Haynes,        the   statute   included    “any

other . . . legal . . . relief.” Such is not the case here. The

statute      here         references      only        “damages”     and    includes    only

attorneys’ fees, witness fees, and costs of litigation. The Court

is hesitant to find that punitive damages apply under the SCMRA

                                                  7
MICHAEL V. HCCC                                         1:18-CV-58

              MEMORANDUM OPINION AND ORDER GRANTING
                  MOTION TO DISMISS [ECF NO. 10]

when they are not mentioned in the statute and the Supreme Court

has not come to that conclusion on its own. The Supreme Court,

just over a year ago and at the request of the Fourth Circuit, had

an opportunity to address the damages available under such a claim

and did not expressly declare that punitive damages were available.

See Syl. Pt. 13, McElroy Coal Co. v. Schoene, 813 S.E.2d 128 (W.

Va. 2018) (outlining damages available for claims asserted under

statute or state regulation). Importantly, “federal courts sitting

in diversity rule upon state law as it exists and do not surmise

or suggest its expansion.” St. Paul Fire & Marine Ins. Co. v.

Jacobson, 48 F.3d 778, 783 (4th Cir. 1995). For these reasons, the

Court will dismiss Plaintiff’s claim for punitive damages.

C.   Injunctive Relief

     In the Amended Complaint, Plaintiff asks the Court to compel

Defendants “to provide him an itemization of the material damages

they believe are caused by their longwall mining operations, the

costs to repair the damages and their opinion as to the diminution

in value of Plaintiff’s structures and facilities caused by the

same.” ECF No. 9 at ¶ 18. He further requests that the Court grant

him an injunction compelling Defendants to comply with the SCMRA

and its regulations. Id.

     Defendants moved to dismiss the claim for injunctive relief

as it pertains to the request for an itemization because such a

                                8
MICHAEL V. HCCC                                         1:18-CV-58

              MEMORANDUM OPINION AND ORDER GRANTING
                  MOTION TO DISMISS [ECF NO. 10]

request is not among the exclusive remedies set forth in the

legislative rules. ECF No. 11 at 1–2. Defendants describe this

claim as a “discovery request improperly packaged as a claim for

relief.” Id. at 6. In his Response, Plaintiff argues that the

“obligation to turn over the information in question is a necessary

implication flowing from their requirement to correct material

damage to Plaintiff’s surface land.” ECF No. 12 at 5.

     Neither the SCMRA nor its applicable regulations require a

coal mine operator to provide a surface owner with an itemization

or other information about the property’s condition or cost of

repairs. Therefore, this portion of the claim for injunctive

relief — which, by its nature, is asking the Court to order

compliance with the law — is not one upon which relief can be

granted. Plaintiff has cited no law that indicates that a coal

mine operator must do this.

     It is clear that the SCMRA’s remedies available to surface

owners are exclusive. In McElroy Coal Co. v. Schoene, the Supreme

Court of Appeals of West Virginia partially answered certified

questions from the United States Court of Appeals for the Fourth

Circuit concerning SCMRA claims and damages. 813 S.E.2d 128 (W.

Va. 2018). A surface owner may recover monetary damages, including

for annoyance and inconvenience, if the injury to the owner’s

person or property was because of a violation of a rule, order, or

                                9
MICHAEL V. HCCC                                            1:18-CV-58

              MEMORANDUM OPINION AND ORDER GRANTING
                  MOTION TO DISMISS [ECF NO. 10]

permit issued under the SCMRA. Id. at Syl. Pt. 13. The Supreme

Court instructed that if there is no violation of a rule, order,

or permit, or if there is no evidence that a violation caused the

claimed injury, a surface owner is limited to the remedies provided

for in the West Virginia Code of State Rules, §§ 38-2-16.2c. to

38-2-16.2.c.2, for damages that are a natural result of underground

mining. Id. at 142 (emphasis added). Those remedies are as follows:

          16.2.c. Material Damage. Material damage in
          the context of this section and 3.12 of this
          rule means: any functional impairment of
          surface   lands,   features,   structures   or
          facilities; any physical change that has a
          significant adverse impact on the affected
          land’s capability to support current or
          reasonably   foreseeable    uses   or   causes
          significant loss in production or income; or
          any significant change in the condition,
          appearance or utility of any structure from
          its pre-subsidence condition. The operator
          shall:

          16.2.c.1.   Correct    any   material   damage
          resulting from subsidence caused to surface
          lands, to the extent technologically and
          economically feasible, by restoring the land
          to a condition capable of maintaining the
          value and reasonably foreseeable uses which it
          was capable of supporting before subsidence;

          16.2.c.2. Either correct material damage
          resulting from subsidence caused to any
          structures or facilities by repairing the
          damage or compensate the owner of such
          structures or facilities in the full amount of
          the diminution in value resulting from the
          subsidence.   Repair    of   damage   includes
          rehabilitation, restoration, or replacement
          of   damaged    structures    or   facilities.

                                10
MICHAEL V. HCCC                                                 1:18-CV-58

               MEMORANDUM OPINION AND ORDER GRANTING
                   MOTION TO DISMISS [ECF NO. 10]

           Compensation may be accomplished by the
           purchase prior to mining of a non-cancelable
           premium-prepaid    insurance   policy.    The
           requirements of this paragraph only apply to
           subsidence    related   damage    caused   by
           underground mining activities conducted after
           October 24, 1992[.]

W. Va. Code R. §§ 38-2-16.2c — 38-2-16.2.c.2 (emphasis added).

      Applying the Supreme Court’s interpretation of the SCMRA, the

Court finds Defendants’ arguments persuasive. As discussed above,

the statute provides that a court “may award costs of litigation,

including reasonable attorney and expert witness fees, to any party

whenever the court determines such award is appropriate.” W. Va.

Code § 22-3-25(d). The remedies listed in the regulations, to which

a surface owner is limited for subsidence that is a natural result

of underground mining, include (1) correction of damages and (2)

compensation for damages. 1 The regulations do not provide a surface

owner with the option to seek either an itemization of damages or

an operator’s opinion as to damages. If Plaintiff desires this

information, he can request it through discovery. He could, then,

use it to bolster his attempt to compel Defendants to comply with

the   requirements   of   the   SCMRA    and   its   regulations.   However,


1This Court, like the Fourth Circuit, turns to Justice Workman’s
astute analysis in her separate opinion: “the relief provided under
the regulations is ‘available not as “damages” in an action under
the statute; it is a remedy available by operation of law.’”
Schoene v. McElroy Coal Co., 740 F. App’x 249, 257 (4th Cir. 2018)
(citation omitted).
                                    11
MICHAEL V. HCCC                                             1:18-CV-58

               MEMORANDUM OPINION AND ORDER GRANTING
                   MOTION TO DISMISS [ECF NO. 10]

Defendants have no obligation under SCMRA or its regulations to

produce this information by operation of law. It is not a claim

upon which this Court may grant relief. Defendants’ motion to

dismiss the itemization request will be granted.

                          V.   CONCLUSION

     For the reasons stated above, the Court GRANTS Defendants’

Motion to Dismiss the Amended Complaint [ECF No. 10]. The Court

ORDERS the following:

          •   Defendants’ motion to dismiss Count One is
              GRANTED;

          •   Count One is DISMISSED WITH PREJUDICE;

          •   Defendants’ motion to dismiss Plaintiff’s
              claim for punitive damages is GRANTED;

          •   Any and all claims for punitive damages are
              DISMISSED WITH PREJUDICE;

          •   Defendants’ motion to dismiss the claim for
              injunctive relief is GRANTED WITH RESPECT
              TO itemization of the material damages,
              information about the cost to repair the
              damages, and opinion as to the diminution
              in value of Plaintiff’s structures and
              facilities caused by the same; and

          •   Plaintiff’s claims under Count Three as to
              itemization   of  the   material   damages,
              information about the cost to repair the
              damages, and opinion as to the diminution
              in value of Plaintiff’s structures and
              facilities caused by the same are DISMISSED
              WITH PREJUDICE.



                                 12
MICHAEL V. HCCC                                         1:18-CV-58

              MEMORANDUM OPINION AND ORDER GRANTING
                  MOTION TO DISMISS [ECF NO. 10]

     It is so ORDERED.

     The Court directs the Clerk to transmit copies of this Order

to Counsel of record.

     DATED: June 21, 2019

                                    ___________________________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                               13
